                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No.  5:18-cv-295-D

 INVENTIV HEALTH CONSULTING,                    )
 INC.,                                          )
                                                )
                             PLAINTIFF,         )
                                                )    NOTICE OF SPECIAL APPEARANCE
                                                )
                v.                              )
                                                )
 ALAN D. FRENCH, JR., PRIYA GOGIA,              )
 JASON DEBASITIS, AND JIERU ZHENG,              )
                                                )
                            DEFENDANTS.         )


       Please take notice that the undersigned Stephen D. Riden hereby enters a notice of special

appearance as counsel for inVentiv Health Consulting, Inc. in the above-captioned matter, in

association with Local Civil Rule 83.1(d) counsel, F. Marshall Wall.

       I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

prior to filing the document with the court.

       This the 29th day of October, 2018.

                                                /s/ STEPHEN D. RIDEN
                                                Stephen D. Riden
                                                BECK REED RIDEN LLP
                                                155 Federal Street, Suite 1302
                                                Boston, MA 02110
                                                Telephone: 617.500.8660
                                                Fax: 617.500-8665
                                                sriden@beckreed.com
                                                BBO No. 644451
                                                Attorney for Plaintiff




           Case 5:18-cv-00295-D Document 23 Filed 10/29/18 Page 1 of 4
                                               /s/ F. MARSHALL WALL
                                               F. Marshall Wall
                                               CRANFILL SUMNER & HARTZOG, LLP
                                               Post Office Box 27808
                                               Raleigh, NC 27611-7808
                                               Telephone: 919.828.5100
                                               Fax: 919.828.2277
                                               mwall@cshlaw.com
                                               NC Bar No. 26804
                                               Local Civil Rule 83.1(d) Counsel for Plaintiff




                                             2
4837-7991-4097, v. 1
             Case      5:18-cv-00295-D Document 23 Filed 10/29/18 Page 2 of 4
                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     No.  5:18-cv-295-D

 INVENTIV HEALTH CONSULTING,                     )
 INC.,                                           )
                                                 )
                               PLAINTIFF,        )
                                                 )        CERTIFICATE OF SERVICE
                                                 )
                  v.                             )
                                                 )
 ALAN D. FRENCH, JR., PRIYA GOGIA,               )
 JASON DEBASITIS, AND JIERU ZHENG,               )
                                                 )
                               DEFENDANTS.       )


        I hereby certify that I have served a copy of Notice of Special Appearance on October 29,

2018 by CM/ECF system on the following:

Melanie Black Dubis
melaniedubis@parkerpoe.com

Catherine R.L. Lawson
Catherinelawson@parkerpoe.com

                                                /s/ STEPHEN D. RIDEN
                                                Stephen D. Riden
                                                BECK REED RIDEN LLP
                                                155 Federal Street, Suite 1302
                                                Boston, MA 02110
                                                Telephone: 617.500.8660
                                                Fax: 617.500-8665
                                                sriden@beckreed.com
                                                BBO No. 644451
                                                Attorney for Plaintiff


                                                /s/ F. MARSHALL WALL
                                                F. Marshall Wall
                                                CRANFILL SUMNER & HARTZOG, LLP
                                                Post Office Box 27808
                                                Raleigh, NC 27611-7808


                                             3
4837-7991-4097, v. 1
             Case      5:18-cv-00295-D Document 23 Filed 10/29/18 Page 3 of 4
                                               Telephone: 919.828.5100
                                               Fax: 919.828.2277
                                               mwall@cshlaw.com
                                               NC Bar No. 26804
                                               Local Civil Rule 83.1(d) Counsel for Plaintiff




                                             4
4837-7991-4097, v. 1
             Case      5:18-cv-00295-D Document 23 Filed 10/29/18 Page 4 of 4
